COURT OF APPEALS
                                                 SECOND
DISTRICT OF TEXAS
                                                                FORT
WORTH
 
 
                                                 NO.
2-10-143-CV
 
 
IN THE INTEREST OF K.A.V. 
AND C.-S.A.V., CHILDREN
 
                                                       ------------
 
               FROM THE 362ND
DISTRICT COURT OF DENTON COUNTY
 
                                                       ------------
 
                                      MEMORANDUM OPINION[1]
 
                                                       ------------
Appellant A.L.V. attempts to appeal from the
trial court=s default judgment signed March
15, 2010.  Because an appeal from a case
in which termination of parental rights is an issue is accelerated,[2]
Appellant=s notice of appeal was due April
5, 2010.[3]  But Appellant did not file his notice of
appeal until May 6, 2010, which was untimely.[4]





On May 12, 2010, we notified Appellant that
his appeal was subject to dismissal for want of jurisdiction unless, by May 24,
2010, he filed a response showing grounds for continuing the appeal.[5]  Appellant=s
response indicates that A[a]t this point of time, [he]
would rather not pursue any legal matters involving [his] children.@
Accordingly, we dismiss this appeal and
Appellant=s pending motion for want of
jurisdiction.[6]
 
PER CURIAM
PANEL:  DAUPHINOT, GARDNER, and
WALKER, JJ.
DELIVERED:  June 10, 2010




[1]See Tex. R. App. P. 47.4.


[2]See Tex. Fam. Code Ann. ' 109.002(a) (Vernon
2009).


[3]See Tex. R. App. P. 26.1(b),
28.1(b).


[4]See Tex. R. App. P. 26.1(b).


[5]See Tex. R. App. P. 42.3(a).


[6]See Tex. R. App. P. 42.3(a),
43.2(f).